EXAMINER'S COMMENT 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This notice of allowance is responsive to the amendment filed 06/02/2022. As directed by the amendment, claims 135-140 have been amended and claims 143-146 have been added. Thus, claims 127-146 are presently pending. 
Terminal Disclaimer
The terminal disclaimer filed on 06/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,792,107 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of the terminal disclaimer noted above, the previous double patenting rejections are hereby withdrawn.
Allowable Subject Matter
Claims 127-146 are allowed and have been renumbered to claims 1-20 in the order 127, 128, 144, 129, 145, 130-134, 143, 135-142 and 146 respectively.
The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a tool tracking method or medical system comprising inter alia, a processor configured to update a previously determined state of the tool for a prior point in time by determining whether sensor data is available from a sensor for a current point in time, determining whether image data is available for the current point in time and determining the state of the tool for the current point in time by using both the sensor data and the image data by fusion of the sensor data and the image data if both the sensor data and the image data are available for the current point in time, using only the sensor data if only the sensor data is available for the current point in time, and using only the image data if only the image data is available for the current point in time. The prior art of record fails to reasonable disclose or render obvious a processor configured as specified above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793